DETAILED ACTION
This Office Action is in response to the applicant's amendment filed April 23rd, 2021. In virtue of this communication, claims 19 and 21-36 are currently presented in the instant application. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 33-35 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 33 recites the limitation "the rear side" in line 12. There is insufficient antecedent basis for this limitation in the claim. For the purposes of examination, the limitation “the rear side” has been understood to be --a rear side--.
Claim 33 recites the limitation “a connection carrier” in lines 1 and 13. It is unclear whether the second recited “a connection carrier” at line 13 was intended to relate back to “a connection carrier” of line 1 or to set forth an additional connection carrier. For the purposes of examination, the limitation “a connection carrier” at line 13 has been understood to be --the connection carrier--.
Claim 34 recites the limitation “a connection carrier” in lines 3 and 16. It is unclear whether the second recited “a connection carrier” at line 16 was intended to relate back to “a connection carrier” of line 3 or to set forth an additional connection carrier. For the purposes of examination, the limitation “a connection carrier” at line 16 has been understood to be --the connection carrier--.
Claim 35 is also rejected as it depends from 34 and does not correct the indefinite language of claim 34.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 19, 22, 27, 28, 31, and 33-36 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fan (US 7,569,935 B1).

With respect to claim 19, Fan teaches an optoelectronic semiconductor chip 220 in at least Figs. 4-9 comprising: 
a rear side (bottom of 220) with a center (middle of 220) and with two contact points (222 furthest to the left and 222 furthest to the right) for electrical contacting of the semiconductor chip 220, said contact points (222 furthest to the left and 222 furthest to the right) being spaced apart from one another (see Figs. 4, 9, and column 4, line 26-48), and 
two solder pads (each consisting of 230 and 250) arranged on the contact points (222 furthest to the left and 222 furthest to the right) (see Figs. 4, 6-9, column 4, line 26-53, and column 5, line 19-36), wherein 
the center (middle of 220) is located in a region between the contact points (222 furthest to the left and 222 furthest to the right) (see Figs. 4, 9, and column 4, line 26-48), 
the solder pads (each consisting of 230 and 250) protrude from the rear side (bottom of 220) and are exposed (see Figs. 7-9, column 4, line 26-58, and column 5, line 19-36), and 
on average, the solder pads (each consisting of 230 and 250) are thicker further away from the center (middle of 220) than in the vicinity of the center (middle of 22) or vice versa (see Fig. 9, column 4, line 26-53, and column 5, line 19 - column 6, line 15; note in Fig. 9 that warpage results in the solder pads being thicker closer to the center and being thinner further away from the center), wherein 

a variation in thickness is adapted to a curvature of the rear side (bottom of 220) expected when the semiconductor chip 220 is soldered onto a connection carrier 210, such that the thickness of the solder pads (each consisting of 230 and 250) is selected to be greater in regions in which a distance between the rear side (bottom of 220) and the connection carrier 210 caused by the expected curvature will be greater (see Fig. 9, column 4, line 4-53, column 5, line 19 - column 6, line 15, and column 6, line 42-53; note thickness difference of 230 and 250 between those in the middle versus those on the sides).

With respect to claim 22, Fan teaches the optoelectronic semiconductor chip according to claim 19, wherein at least one of the solder pads (each consisting of 230 and 250) comprises a metal structure 230 and a solder metal 250, the metal structure 230 is arranged between a layer of the solder metal 250 and the rear side (bottom of 220), the metal structure 230 has a melting temperature which is above the melting temperature of the solder metal 250 (see Figs. 4, 9, column 4, line 34-58, and column 5, line 19-36).

With respect to claim 27, Fan teaches the optoelectronic semiconductor chip according to claim 19, wherein, for least one solder pad (each consisting of 230 and 250), the thickness of the solder pad continuously increases or decreases in the lateral 

With respect to claim 28, Fan teaches the optoelectronic semiconductor chip according to claim 19, wherein at least one solder pad (each consisting of 230 and 250) is formed of a solder metal 250 (see Figs. 4, 9, column 4, line 34-58, and column 5, line 19-36).

With respect to claim 31, Fan teaches the optoelectronic semiconductor chip according to claim 22, wherein the metal structure 230 comprises or consists of one or more of: Au, Ag, Ni and Cu, and the solder metal 250 comprises or consists of one or more of: AuSn, AgSn, NiSn and Au (see Figs. 4, 9, column 4, line 34-58, and column 5, line 19-36).

With respect to claim 33, Fan teaches a connection carrier 210 for mounting a semiconductor chip 220 in at least Figs. 4-9 comprising: 
an upper side 211 with two adjacent connection points (214 furthest to the left and 214 furthest to the right) for electrical contacting of the semiconductor chip 220, said connection points (214 furthest to the left and 214 furthest to the right) being spaced apart from one another (see Figs. 4, 9, column 4, lines 3-25, 49-59, column 5, line 19-36, column 6, line 42-53), 

two solder pads (each consisting of 240 and 250) arranged on the connection points (214 furthest to the left and 214 furthest to the right) (see Figs. 4, 6-9, and column 4, line 8-53, and column 5, line 19-36), wherein 
the solder pads (each consisting of 240 and 250) protrude from the upper side 211 and are exposed (see Figs. 7-9, column 4, line 8-53, and column 5, line 19-36), 
on average, the solder pads (each consisting of 240 and 250) are thicker further away from the center (middle of 211) than in the vicinity of the center or vice versa (see Fig. 9, column 4, line 8-53, and column 5, line 19 - column 6, line 15; note in Fig. 9 that warpage results in the solder pads being thicker closer to the center and being thinner further away from the center), wherein 
a thickness of the solder pads (each consisting of 240 and 250) is varied across a lateral extent of the solder pads in a predetermined manner (see Fig. 9, column 4, line 4-53, column 5, line 19 - column 6, line 15, and column 6, line 42-53), and 
a variation in thickness is adapted to a curvature of a rear side (bottom of 220) expected when the semiconductor chip 220 is soldered onto the connection carrier 210, such that the thickness of the solder pads (each consisting of 240 and 250) is selected to be greater in regions in which a distance between the rear side (bottom of 220) and the connection carrier 210 caused by the expected curvature will be greater (see Fig. 9, column 4, line 4-53, column 5, line 19 - column 6, line 15, and column 6, line 42-53; 

With respect to claim 34, Fan teaches a method of manufacturing an optoelectronic component 200 in at least Figs. 4-9 comprising: 
A) providing an optoelectronic semiconductor chip 220 and/or a connection carrier 210, wherein the semiconductor chip 220 has two contact points (222 furthest to the left and 222 furthest to the right) on a rear side (bottom of 220), and the connection carrier 210 has at least two connection points (214 furthest to the left and 214 furthest to the right) on an upper side 211 (see Figs. 4, 9, and column 4, line 3-59); and 
B) applying solder pads (each consisting of 230 and 250) to the connection points (214 furthest to the left and 214 furthest to the right) and/or to the contact points (222 furthest to the left and 222 furthest to the right) (see Figs. 4, 6-9, column 4, line 8-53, and column 5, line 19-36) wherein a thickness of the solder pads (each consisting of 230 and 250) related to a normal of the upper side 211 or the rear side (bottom of 220) is varied over the lateral expansion of the solder pads (each consisting of 230 and 250) so that the thickness of the solder pads (each consisting of 230 and 250) is adapted to a curvature of the rear side (bottom of 220) and the upper side 211 occurring in a subsequent soldering process (see Fig. 9, column 4, line 8-53, and column 5, line 19 - column 6, line 15; note in Fig. 9 that after warpage the solder pads are thicker closer to the center and are thinner further away from the center; also note that the configuration is adapted to warpage so it is also adapted to some arbitrary later soldering process), 

a thickness of the solder pads (each consisting of 230 and 250) is varied across a lateral extent of the solder pads in a predetermined manner (see Fig. 9, column 4, line 4-53, column 5, line 19 - column 6, line 15, and column 6, line 42-53), and 
a variation in thickness is adapted to a curvature of the rear side (bottom of 220) expected when the semiconductor chip 220 is soldered onto the connection carrier 210, such that the thickness of the solder pads (each consisting of 230 and 250) is selected to be greater in regions in which a distance between the rear side (bottom of 220) and the connection carrier 210 caused by the expected curvature will be greater (see Fig. 9, column 4, line 4-53, column 5, line 19 - column 6, line 15, and column 6, line 42-53; note thickness difference of 230 and 250 between those in the middle versus those on the sides).

With respect to claim 35, Fan teaches the method according to claim 34, further comprising: C) electrical and mechanical connecting the semiconductor chip 220 and the connection carrier 210 by a soldering process in which the rear side (bottom of 220) and/or the upper side 211 are curved, wherein each connection point (214 furthest to the left and 214 furthest to the right) is uniquely assigned to a contact point (222 furthest .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 21 and 32 are rejected under 35 U.S.C. 103 as being unpatentable over Fan (US 7,569,935 B1).

With respect to claim 21, Fan discloses the optoelectronic semiconductor chip according to claim 19, wherein in a plan view of the rear side (bottom of 220), each solder pad (each consisting of 230 and 250) consists of two equally sized regions (230 and 250 equally divided in half), each point of the first region (part of 230 and 250 closer to middle of 220) is closer to the center (middle of 220) than each point of the second region (part of 230 and 250 further from middle of 220), a mean thickness of the solder pads in the second region is larger than a mean thickness in the first region or vice versa (see Fig. 9, column 4, line 26-53, column 5, line 19-36, and column 5, line 19 - column 6, line 15; note in Fig. 9 that warpage results in the solder pads being thicker closer to the center and being thinner further away from the center). 

However, it is noted that the specification contains no disclosure of either the critical nature of the claimed dimensions or any unexpected results arising therefrom. Where patentability is said to be based upon particular chosen dimensions or upon another variable recited in a claim, the Applicant must show that the chosen dimensions are critical. In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936 (Fed. Cir. 1990). The thickness is considered an obvious design choice and are not patentable unless unobvious or unexpected results are obtained from these changes. It appears that these changes produce no functional differences and therefore would have been obvious. Note In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).
Therefore, as Fan discloses the general conditions of the claim and applicant does not disclose the critical nature of these thicknesses, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that each of the smaller of the two mean thicknesses is at most 70% of the larger of the two mean thicknesses because when the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).

With respect to claim 32, Fan discloses the optoelectronic semiconductor chip according to claim 19.
Fan does not explicitly disclose wherein the two contact points have different polarities.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the two contact points of Fan would have different polarities because it is well known in the art that two different polarities are required for the a semiconductor chip to operate and Fan discloses that the bonding pads 222 serve as the signal I/O for the chip 220 (see MPEP 2144 I and column 4, line 29-30 of Fan).

Claims 24 and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Fan (US 7,569,935 B1) in view of Chow et al. (US 2018/0122763 A1; hereinafter Chow).

With respect to claim 24, Fan discloses the optoelectronic semiconductor chip according to claim 22.
Fan does not explicitly disclose wherein the metal structure is staircase-shaped so that the thickness of the metal structure increases or decreases stepwise in the lateral direction and has at least two steps, in a region of each step, the thickness of the metal structure is constant within manufacturing tolerance, and the thickness of the metal structure in the region of each step is not more than 90% of the thickness of the metal structure in the region of the next larger step. 
Chow discloses a semiconductor chip in at least Figs. 1-4 wherein a metal structure 108 is staircase-shaped so that the thickness of the metal structure 108 increases or decreases stepwise in the lateral direction and has at least two steps, in a 
Chow does not explicitly disclose wherein the thickness of the metal structure in the region of each step is not more than 90% of the thickness of the metal structure in the region of the next larger step.
However, it is noted that the specification contains no disclosure of either the critical nature of the claimed dimensions or any unexpected results arising therefrom. Where patentability is said to be based upon particular chosen dimensions or upon another variable recited in a claim, the Applicant must show that the chosen dimensions are critical. In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936 (Fed. Cir. 1990). The thickness is considered an obvious design choice and are not patentable unless unobvious or unexpected results are obtained from these changes. It appears that these changes produce no functional differences and therefore would have been obvious. Note In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).
Therefore, as Chow discloses the general conditions of the claim and applicant does not disclose the critical nature of these thicknesses, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the thickness of the metal structure of Chow in the region of each step would not be more than 90% of the thickness of the metal structure in the region of the next larger step because when the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).


With respect to claim 26, Fan discloses the optoelectronic semiconductor chip according to claim 19.
Fan does not explicitly disclose wherein at least one solder pad is staircase-shaped so that the thickness of the solder pad increases or decreases stepwise in the lateral direction and the solder pad has at least two steps.
Chow discloses a semiconductor chip in at least Figs. 1-4 wherein at least one solder pad 108 is staircase-shaped so that the thickness of the solder pad increases or decreases stepwise in the lateral direction and the solder pad 108 has at least two steps (see Figs. 1-4 and paragraphs 18-23).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the optoelectronic semiconductor chip of Fan so that at least one solder pad is staircase-shaped so that the thickness of the solder pad increases or decreases stepwise in the lateral direction and the solder pad has at least two steps as taught by Chow such a configuration acts as a dam to prevent .

Claim 29 is rejected under 35 U.S.C. 103 as being unpatentable over Fan (US 7,569,935 B1) in view of Tsukamoto (US 5,640,052).

With respect to claim 29, Fan discloses the optoelectronic semiconductor chip according to claim 22.
Fan does not disclose wherein each solder pad has two or more metal structures spaced apart from one another.
Tsukamoto discloses an interconnection structure in at least Figs. 1, 6e, and 6f, wherein each solder pad (consisting of 3 and 4) has two or more metal structures (421, 422) spaced apart from one another (see Figs. 1, 6e, 6f, column 3, line 16-26, and column 6, line 3-13).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the optoelectronic semiconductor chip of Fan so that each solder pad has two or more metal structures spaced apart from one another as taught by Tsukamoto because by such a configuration it is possible to provide a stronger connection than with only a single metal structure since solder in molten state fills the gaps between the metal structures (see MPEP 2144 I; also see Fan: Figs. 6a, 6e, 6f, and column 6, line 3-13).

Allowable Subject Matter
Claim 36 is allowed.
The following is an examiner’s statement of reasons for allowance: the prior art does not disclose or fairly suggest wherein a thickness of the metal structure increases or decreases in a lateral direction in combination with remaining limitations called for in claim 36.
None of the prior art on record contains such a limitation nor given the prior art on record is it obvious to add said limitations as called for in claim 36. Therefore, claim 36 is allowed as it is not anticipated or obvious over the teachings of the prior art on record. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Additionally, claims 23, 25, and 30 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: the prior art does not disclose or fairly suggest:
wherein the metal structure is a layer covering the rear side in the second region and having a constant thickness within manufacturing tolerance, the first region is free of the metal structure or covered to a lesser degree by the 
wherein a thickness of the metal structure continuously increases or decreases in a lateral direction, as called for in claim 25;
wherein the thickness averaged over the respective first region deviates at most by 15 pm and at least by 1 pm from the thickness averaged over the associated second region, as called for in claim 30.

Response to Arguments
Applicant's arguments filed April 23rd, 2021 have been fully considered but they are not persuasive.
The applicant argues on pages 7 and 8 of the response that, with respect to the newly added limitations to claims 19, 33, 34, “such variation of the exposed solder pad thickness in a predetermined manner enables an adaption of the solder pads to an expected curvature of a rear side before a soldering process” and that by contrast the “joints (of Fan) may have different vertical extensions, but they were also not adapted to a curvature as long as they were exposed on a rear side of the semiconductor chip before the mounting process started as shown in Fig. 7.” (Emphasis added by examiner)
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., variation of the exposed solder pad thickness before a soldering or mounting process) are not recited in the rejected claim(s).  Although the claims are interpreted in In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
As outlined in the rejection above, it is noted that Fan teaches “when there is a warpage difference between the substrate 210 and the chip 220 as shown in FIG. 9, the warpage of the equal-dividing plane P is equal to half of the warpage difference. Therefore, the locations of the first copper pillars 230 and the second copper pillars 240 are vertically corresponding to each other with a same height ranging from 30 .mu.m to 90 .mu.m (equal to the second height H3)” (see column 5, line 46-52). Fan also teaches that “as shown in FIG. 9, when the substrate 210 experiences thermal stresses due to CTE mismatching leading to substrate warpage, the central points 251 of the solder joints of the soldering material 250 will remain on the equal-dividing plane P to reduce the warpage differences between the substrate 210 and the chip 220 and to reduce the stresses directly exerted on the central points 251 of the solder joints due to temperature differences so that breaks of the soldering material 250 at the central points 251 of the solder joints can be avoided” (see column 5, line 65 - column 6, line 7). Thus, Fan teaches the thicknesses of the solder pads are adapted to a curvature in a predetermined manner.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within 
Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JORDAN M KLEIN whose telephone number is (571)270-7544.  The examiner can normally be reached on 9:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Purvis can be reached on 5712721236.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 

/J.M.K/Examiner, Art Unit 2829                                                                                                                                                                                                        
/MICHELLE MANDALA/Primary Examiner, Art Unit 2829